To enable the consignees thereof to unload it appellant placed a car *Page 1155 
loaded with lumber on one of its side tracks in Alba. While appellee, an employé of the consignee of the lumber, was on the inside of the car assisting another employé of the consignee in unloading it, one of appellant's trains collided with the car, throwing lumber therein against appellee, and injuring his person. The collision was due to negligence on the part of employés of appellant in charge of the train, and the negligence was the proximate cause of the injury to appellee. The appeal is from a judgment in his favor for $1,500.
In two of the assignments in its brief appellant complains of the action of the court in overruling its special exceptions to parts of appellee's petition, and in the other three of the action of the court in overruling its objection thereto and admitting as evidence certain testimony offered by appellee. We have given to each of the assignments the consideration it deserves, and have reached the conclusion that, if the court erred in either of the rulings complained of, the error was not one reasonably calculated to cause or which probably did cause the rendition of an improper judgment in the case.
Therefore the judgment is affirmed.